            Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 1 of 10

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SIERRA CONTRASHAS SMITH,                        No. 2:19-cv-1312 DB
12                         Plaintiff,
13              v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                         Defendant.
17

18             This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge erred at step two of the sequential

21   evaluation and that the ALJ’s residual functional capacity determination was not supported by

22   substantial evidence.

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
25   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
      Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 8 & 9.)
                                                    1
            Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 2 of 10

 1             For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings consistent with this order.

 4                                    PROCEDURAL BACKGROUND

 5             In August and September of 2016, plaintiff filed applications for Disability Insurance

 6   Benefits (“DIB”) under Title II of the Social Security Act (“the Act”) and for Supplemental

 7   Security Income (“SSI”) under Title XVI of the Act, respectively, alleging disability beginning on

 8   November 12, 2015. (Transcript (“Tr.”) at 28, 197-213.) Plaintiff’s alleged impairments

 9   included cerebral palsy and chronic back pain. (Id. at 248.) Plaintiff’s applications were denied

10   initially, (id. at 120-23), and upon reconsideration. (Id. at 129-33.)

11             Plaintiff requested an administrative hearing and a hearing was held before an

12   Administrative Law Judge (“ALJ”) on December 8, 2017. (Id. at 47-91.) Plaintiff was

13   represented by an attorney and testified at the administrative hearing. (Id. at 47-54.) In a

14   decision issued on July 20, 2018, the ALJ found that plaintiff was not disabled. (Id. at 41.) The

15   ALJ entered the following findings:

16                    1. The claimant meets the insured status requirements of the Social
                      Security Act through December 31, 2019.
17
                      2. The claimant has not engaged in substantial gainful activity
18                    since November 12, 2015, the alleged onset date (20 CFR 404.1571
                      et seq., and 416.971 et seq.).
19
                      3. The claimant has the following severe impairments: cerebral
20                    palsy, scoliosis, obesity, facet arthoropathy (20 CFR 404.1520(c)
                      and 416.920(c)).
21
                      4. The claimant does not have an impairment or combination of
22                    impairments that meets or medically equals the severity of one of
                      the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
23                    (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
                      and 416.926).
24
                      5. After careful consideration of the entire record, I find that the
25                    claimant has the residual functional capacity to perform light work
                      as defined in 20 CFR 404.1567(b) and 416.967(b) except she can sit,
26                    stand or walk up to six hours. She can frequently climb ramps or
                      stairs and never climb ladders, ropes or scaffolds. She can lift and/or
27                    carry up to 25 pounds occasionally, 10 pounds frequently. She can
28   ////
                                                         2
        Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 3 of 10

 1                     occasionally bend, stoop, kneel, crouch or crawl. She occasionally
                       (sic) push or pull with the left non dominant upper extremity and
 2                     frequently finger and handle with the left upper extremity.

 3                     6. The claimant has no past relevant work (20 CFR 404.1565 and
                       416.965).
 4
                       7. The claimant was born [in] 1990 and was 24 years old, which is
 5                     defined as a younger individual age 18-49, on the alleged disability
                       onset date (20 CFR 404.1563 and 416.963).
 6
                       8. The claimant has at least a high school education and is able to
 7                     communicate in English (20 CFR 404.1564 and 416.964).

 8                     9. Transferability of job skills is not an issue because the claimant
                       does not have past relevant work (20 CFR 404.1568 and 416.964).
 9
                       10. Considering the claimant’s age, education, work experience, and
10                     residual functional capacity, there are jobs that exist in significant
                       numbers in the national economy that the claimant can perform (20
11                     CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

12                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from November 12, 2015, through the date of
13                     this decision (20 CFR 404.1520(g) and 416.920(g)).

14   (Id. at 31-41.)
15           On May 8, 2019, the Appeals Council denied plaintiff’s request for review of the ALJ’s
16   July 20, 2018 decision. (Id. at 12-17.) Plaintiff sought judicial review pursuant to 42 U.S.C. §
17   405(g) by filing the complaint in this action on July 12, 2019. (ECF. No. 1.)
18                                            LEGAL STANDARD
19           “The district court reviews the Commissioner’s final decision for substantial evidence,
20   and the Commissioner’s decision will be disturbed only if it is not supported by substantial
21   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).
22   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to
23   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.
24   Chater, 108 F.3d 978, 980 (9th Cir. 1997).
25           “[A] reviewing court must consider the entire record as a whole and may not affirm
26   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,
27   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.
28   1989)). If, however, “the record considered as a whole can reasonably support either affirming or
                                                      3
         Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 4 of 10

 1   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

 2   1072, 1075 (9th Cir. 2002).

 3          A five-step evaluation process is used to determine whether a claimant is disabled. 20

 4   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 5   process has been summarized as follows:

 6                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
 7
                    Step two: Does the claimant have a “severe” impairment? If so,
 8                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
 9
                    Step three: Does the claimant’s impairment or combination of
10                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
11                  disabled. If not, proceed to step four.
12                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
13
                    Step five: Does the claimant have the residual functional capacity to
14                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
15

16   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

17          The claimant bears the burden of proof in the first four steps of the sequential evaluation

18   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

19   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

20   1098 (9th Cir. 1999).
21                                            APPLICATION

22          Plaintiff’s pending motion asserts the following two principal claims: (1) the ALJ erred at

23   step two of the sequential evaluation; and (2) the ALJ erred at step five of the sequential

24   evaluation.3 (Pl.’s MSJ (ECF No. 17) at 9-21.4)

25   3
      Although plaintiff’s motion asserts four claims of error, three of those claims are that the ALJ
26   erred at step two of the sequential evaluation. The court, therefore, has combined the discussion
     of those claims into a single claim.
27
     4
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28
     system and not to page numbers assigned by the parties.
                                                       4
          Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 5 of 10

 1   I.      Step Two Error

 2           Plaintiff argues that the ALJ erred at step two of the sequential evaluation by failing to

 3   find that plaintiff’s cognitive and intellectual impairments were severe. (Id. at 13-20.) At step

 4   two of the sequential evaluation, the ALJ must determine if the claimant has a medically severe

 5   impairment or combination of impairments. Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir.

 6   1996) (citing Yuckert, 482 U.S. at 140-41). The Commissioner’s regulations provide that “[a]n

 7   impairment or combination of impairments is not severe if it does not significantly limit [the

 8   claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1521(a) &

 9   416.921(a). Basic work activities are “the abilities and aptitudes necessary to do most jobs,” and

10   those abilities and aptitudes include: (1) physical functions such as walking, standing, sitting,

11   lifting, and carrying; (2) capacities for seeing, hearing, and speaking; (3) understanding, carrying

12   out, and remembering simple instructions; (4) use of judgment; (5) responding appropriately to

13   supervision, co-workers, and usual work situations; and (6) dealing with changes in a routine

14   work setting. 20 C.F.R. §§ 404.1521(b) & 416.921(b).

15           The Supreme Court has recognized that the Commissioner’s “severity regulation increases

16   the efficiency and reliability of the evaluation process by identifying at an early stage those

17   claimants whose medical impairments are so slight that it is unlikely they would be found to be

18   disabled even if their age, education, and experience were taken into account.” Yuckert, 482 U.S.

19   at 153. However, the regulation must not be used to prematurely disqualify a claimant. Id. at 158

20   (O’Connor, J., concurring). “An impairment or combination of impairments can be found not
21   severe only if the evidence establishes a slight abnormality that has no more than a minimal effect

22   on an individual[’]s ability to work.” Smolen, 80 F.3d at 1290 (internal quotation marks and

23   citation omitted).

24           “[A]n ALJ may find that a claimant lacks a medically severe impairment or combination

25   of impairments only when his conclusion is ‘clearly established by medical evidence.’” Webb v.

26   Barnhart, 433 F.3d 683, 687 (9th Cir. 2005) (quoting Social Security Ruling (“SSR”) 85-28); see
27   also Ukolov v. Barnhart, 420 F.3d 1002, 1006 (9th Cir. 2005) (claimant failed to satisfy step two

28   burden where “none of the medical opinions included a finding of impairment, a diagnosis, or
                                                        5
          Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 6 of 10

 1   objective test results”). “Step two, then, is ‘a de minimis screening device [used] to dispose of

 2   groundless claims[.]’” Webb, 433 F.3d at 687 (quoting Smolen, 80 F.3d at 1290); see also

 3   Edlund v. Massanari, 253 F.3d 1152, 1158-59 (9th Cir. 2001) (discussing this “de minimis

 4   standard”); Tomasek v. Astrue, No. C-06-07805 JCS, 2008 WL 361129, at *13 (N.D. Cal.

 5   Feb.11, 2008) (describing claimant’s burden at step two as “low”).

 6             Here, in relevant part, the ALJ found as follows:

 7                     While the claimant did not allege a mental impairment when she filed
                       her application, she reported cognitive issues and depression in her
 8                     Function Report – Adult, and her attorney submitted evidence
                       indicating that she was in special education while in high school. The
 9                     evidence indicates that a November 5, 2010 individualized education
                       program noted that she had a specific learning disability due to
10                     auditory processing difficulty in language arts and math. In October,
                       1995, she was in special education only 10% of the time. While she
11                     was in special education during school, there is insufficient evidence
                       of current mental impairment.
12

13   (Tr. at 32.)

14             However, the record contains considerably more evidence with respect to plaintiff’s

15   cognitive and intellectual impairments than was recounted by the ALJ. A November 22, 1999

16   Educational Evaluation Report found that plaintiff’s “academic skills appear to be two years

17   below grade level in all areas.” (Id. at 332.) A February 28, 2003 Psychoeducational Three-Year

18   Evaluation—completed when plaintiff was in the sixth grade—noted that plaintiff, “has received

19   special education services since preschool[.]” (Id. at 333.) That evaluation found that plaintiff’s

20   “cognitive abilities” measured “within the Low range.” (Id. at 337.)
21             A March 31, 2009, Team Evaluation Review Report—when plaintiff was then a senior in

22   high school and 19 years old5—stated, “Sierra has always demonstrated difficulties in the English

23   language area involving reading comprehension and written language and these weakness also

24   have manifested in her math reasoning area. She has received modified and functional

25   curriculum in these areas all 4 years she has been in high school.” (Id. at 370.) That report found

26   that because of plaintiff’s “determination” she may “learn compensation skills for the disabilities
27   that might hinder her,” but found that plaintiff “would benefit from the continued support of some

28   5
         Plaintiff was 24 on the alleged disability onset date. (Tr. at 40.)
                                                           6
            Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 7 of 10

 1   study skills and accommodation[.]” (Id. at 372.) And, at the December 8, 2017 hearing, plaintiff

 2   testified that in 2017 the California Department of Rehabilitation arranged for plaintiff to work

 3   with a company designed “to help with people with disabilities.” (Id. at 62.)

 4             As noted above, the ALJ’s conclusion that the claimant lacks a medically severe

 5   impairment or combination of impairments is valid only when that conclusion is “clearly

 6   established by medical evidence.” Webb, 433 F.3d at 687. On this record, the court cannot say

 7   that it was clearly established by the medical evidence that plaintiff’s cognitive and intellectual

 8   impairments were not severe impairments during the period at issue. See Ortiz v. Commissioner

 9   of Social Sec., 425 Fed. Appx. 653, 655 (9th Cir. 2011) (“This is not the total absence of

10   objective evidence of severe medical impairment that would permit us to affirm a finding of no

11   disability at step two.”); Webb, 433 F.3d at 687 (“Although the medical record paints an

12   incomplete picture of Webb’s overall health during the relevant period, it includes evidence of

13   problems sufficient to pass the de minimis threshold of step two.”); Russell v. Colvin, 9

14   F.Supp.3d 1168, 1186-87 (D. Or. 2014) (“On review, the court must determine whether the ALJ

15   had substantial evidence to find that the medical evidence clearly established that Ms. Russell did

16   not have a medically severe impairment or combination of impairments.”); cf. Ukolov, 420 F.3d

17   at 1006 (“Because none of the medical opinions included a finding of impairment, a diagnosis, or

18   objective test results, Ukolov failed to meet his burden of establishing disability.”).

19             Nor can the court find the ALJ’s errors harmless. An error is harmless only if it is

20   “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v. Comm’r, Soc.
21   Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see also Molina v. Astrue, 674 F.3d 1104,

22   1115 (9th Cir. 2012) (error harmless if “there remains substantial evidence supporting the ALJ’s

23   decision and the error does not negate the validity of the ALJ’s ultimate conclusion.”). An ALJ’s

24   failure to consider an impairment “severe” at step two is harmless if the ALJ considers all

25   impairments—regardless of severity—in the subsequent steps of the sequential analysis. See

26   Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (finding step two error harmless as the ALJ
27   specifically discussed plaintiff’s bursitis and its effects when identifying the basis for limitations

28   ////
                                                         7
           Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 8 of 10

 1   in plaintiff’s RFC). Here, the ALJ did not consider plaintiff’s cognitive and intellectual

 2   impairments in the subsequent steps of the sequential evaluation.

 3            Accordingly, the court finds that plaintiff is entitled to summary judgment on the claim

 4   that the ALJ erred at step two of the sequential evaluation by finding that plaintiff’s cognitive and

 5   intellectual impairments were not severe impairments.

 6   II.      Step Five Error

 7            Plaintiff also argues that the ALJ failed to satisfy the burden of establishing that there is

 8   work plaintiff can perform because the ALJ’s hypothetical question to the Vocational Expert was

 9   incomplete. (Pl.’s MSJ (ECF No. 17) at 21-22.) At step five of the sequential evaluation, “the

10   Commissioner has the burden ‘to identify specific jobs existing in substantial numbers in the

11   national economy that a claimant can perform despite his identified limitations.’” Zavalin v.

12   Colvin, 778 F.3d 842, 845 (9th Cir. 2015) (quoting Johnson v. Shalala, 60 F.3d 1428, 1432 (9th

13   Cir. 1995)) (alterations omitted). The ALJ can meet this burden by either taking the testimony of

14   a Vocational Expert (“VE”) or by referring to the grids. See Lounsburry v. Barnhart, 468 F.3d

15   1111, 1114-15 (9th Cir. 2006). Here, the ALJ relied on the testimony of a VE. (Tr. at 41.)

16            However, while an ALJ may pose a range of hypothetical questions to a VE based on

17   alternate interpretations of the evidence, the hypothetical question that ultimately serves as the

18   basis for the ALJ’s determination, i.e., the hypothetical question that is predicated on the ALJ’s

19   final residual functional capacity assessment, must account for all of the limitations and

20   restrictions of the particular claimant. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228
21   (9th Cir. 2009). “If an ALJ’s hypothetical does not reflect all of the claimant’s limitations, then

22   the expert’s testimony has no evidentiary value to support a finding that the claimant can perform

23   jobs in the national economy.” Id. (citation and quotation marks omitted); see also Taylor v.

24   Commissioner of Social Sec. Admin., 659 F.3d 1228, 1235 (9th Cir. 2011) (“Because neither the

25   hypothetical nor the answer properly set forth all of Taylor’s impairments, the vocational expert’s

26   testimony cannot constitute substantial evidence to support the ALJ’s findings.”).
27            Here, because the ALJ erroneously found that plaintiff’s cognitive and intellectual

28   impairments were not severe, the ALJ’s hypothetical question to the VE did not account for those
                                                          8
            Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 9 of 10

 1   impairments. (Tr. at 81-84.) Accordingly, plaintiff is also entitled to summary judgment on this

 2   claim.

 3                                              CONCLUSION

 4             With error established, the court has the discretion to remand or reverse and award

 5   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

 6   under the “credit-as-true” rule for an award of benefits where:

 7                    (1) the record has been fully developed and further administrative
                      proceedings would serve no useful purpose; (2) the ALJ has failed to
 8                    provide legally sufficient reasons for rejecting evidence, whether
                      claimant testimony or medical opinion; and (3) if the improperly
 9                    discredited evidence were credited as true, the ALJ would be
                      required to find the claimant disabled on remand.
10

11   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

12   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

13   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

14   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

15   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

16   proceedings would serve no useful purpose, it may not remand with a direction to provide

17   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

18   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

19   proper approach is to remand the case to the agency.”).

20             Here, further proceedings would be useful. Specifically, the ALJ should correct the error
21   at step two of the sequential evaluation addressed above and proceed with the sequential

22   evaluation.

23             Accordingly, IT IS HEREBY ORDERED that:

24             1. Plaintiff’s motion for summary judgment (ECF No. 17) is granted;

25             2. Defendant’s cross-motion for summary judgment (ECF No. 20) is denied;

26   ////
27   ////

28   ////
                                                         9
       Case 2:19-cv-01312-DB Document 26 Filed 09/18/20 Page 10 of 10

 1           3. The Commissioner’s decision is reversed; and

 2           4. This matter is remanded for further proceedings consistent with this order.

 3
     Dated: September 17, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB\orders\orders.soc sec\smith1312.ord

23

24

25

26
27

28
                                                      10
